Case 2:19-cV-00917-CD.] Document 1-4 Filed 03/04/19 Page 1 of 1

lPP |nternationa| U.G. Dec|aration Exhibit A
Fi!e Hashes for IP Address 76.98.27.154

|SP: Comcast Cab|e
Physica| Location: Pottstown, PA

 

     

?;§_l-`_li_t` bare U`T_c F`i`ie` Hash

n ` '-"T:t|e

 

12/21/2018 15: 25: 28 64543C72681411D76A22BA9D85DE003071FF53 ED

i_`mgerie B`lrthday Surprise

 

12/21/2018 15 :25:24 914€9908 FCC37668 EQEZ D55F5¢1B8F520093230E1

Ca|ifomia Coup!e Cumming in i\/Eaiibu

 

01/22/2018 02:52:53 463}:73 D49530¥C53A05A7D4AC405F14CDBSFF5C9

Watch Me Cum For You

 

01/22/2018 02:3 1:05 ABZEFDBA4F5863E7534685ACD56856D9499DD74C

Wou!d You Fuck !Vly Gir|friend

 

01/22/2018 02:03:48 ABAF93A6E2F868765C236060E7770E16CBABF40E

Five Reasons to Love Sex With B!ondes

 

 

01/22/2018 01:20:52 710362FUAE6CE4E6E19C62D7824019E»E1F25443A

 

 

B|ack Lace and B|onde Ha]r in IVI\/ Bed

 

Total Statutory Ciaims Against Defendant: 6

EXH|BIT A
EPA794

 

 

